Citation Nr: 1016006	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 




INTRODUCTION

The appellant served on active duty for training from April 
1990 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina.

In April 2010, the appellant submitted a statement in which 
she appears to raise the issues of entitlement to service 
connection for a low back disability and to a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities.  These issues have not 
been addressed by the RO.  Therefore, they are referred to 
the RO for appropriate action.


REMAND

The appellant was not provided a VA examination and no VA 
medical opinion was obtained in connection with her claim.  
VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The appellant's service records indicate treatment for left 
knee pain as a result of a fall on the knee in June 1990 that 
caused swelling and tenderness.  The Board notes that the 
appellant's file does not contain a separation examination 
report.  Post-service treatment records indicate no diagnosis 
of or treatment for any knee condition.  However, the 
appellant asserts that she injured her knees during basic 
training in June 1990 as she heard and felt her knees pop, 
they buckled under her, and she fell.  She also states that 
while in service a doctor tried to fix her knees, but the 
condition never got better and her knees have never been the 
same since that time.  Thus, the record reflects credible 
evidence establishing that the appellant suffered a fall and 
had knee pain in service, competent evidence of persistent or 
recurrent symptoms of a bilateral knee condition, and 
credible evidence of continuity of such symptoms.  Thus, the 
appellanat should be afforded a VA examination to determine 
the nature and etiology of any currently present bilateral 
knee disability. 

The Board notes that the appellant also appears to assert 
that there are outstanding STRs and post-service treatment 
records from CS,P&R regarding her bilateral knee disability.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the appellant's 
claimed disabilities, to include any 
outstanding STRs and post-service 
treatment records from CS,P&R.

2.  Then, the appellant should be afforded 
a VA examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of the claimed 
bilateral knee disability.  The claims 
folder must be provided to and reviewed by 
the examiner.  Based on examination 
results and a review of the claims folder, 
the examiner should provide an opinion 
with respect to each currently present 
knee disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service.  The rationale for each opinion 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued to her, and she should be 
afforded the requisite period of time for 
a response.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

